DETAILED ACTION
This action is responsive to the application No. 16/850,490 filed on April 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 11/04/2022 responding to the Office action mailed on 08/05/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 3, 7, 9, and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.1123451

Claims 1, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US 2021/0183917) in view of Wang (CN 110323238).

Regarding Claim 1, Otake (see, e.g., Fig. 32), teaches an optical sensor device, comprising:2
a substrate having a plurality of optical sensor units 21/22 therein (see, e.g., par. 0064);3
a first light collimating structure 101/103 on the substrate (see, e.g., pars. 0178, 0181), comprising:4
a first transparent layer 101 (i.e., lower flat portion of layer 101) having a plurality of micro-lenses 101 (i.e., upper convex portion of layer 101) arranged in an 5array (see, e.g., pars. 0064 0181); and6
a plurality of first light-shielding layers 103 on the first transparent layer 7101 between the plurality of micro-lenses 1081 (see, e.g., par. 0181),
wherein:
the plurality of first light-shielding layers 103 does not cover the plurality of micro-lenses 101 in a direction along the top surface of the substrate, and
the plurality of micro-lenses 101 are convex portions of the first transparent layer 101 without an interface between the plurality of micro-lenses 101 and the first transparent layer 101.
910Otake does not show a transparent cover plate disposed on the first light collimating structure, 9wherein the transparent cover plate is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses.
Wang (see, e.g., Fig. 3), in similar optical sensor devices to those of Otake, on the other hand, teaches a transparent cover plate 17 disposed on the first light collimating structure 13/14/15, 9wherein the transparent cover plate 17 is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses 15.  The protective layer 17 can be used for the protection of the small lenses 15, such as a moisture-proof, dust-proof, anti-scraping and so on.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Otake’s device a transparent cover plate disposed on the first light collimating structure, 9wherein the transparent cover plate is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses, as taught by Wang, to protect the small lenses from moisture, dust-proof, anti-scraping and so on.

Regarding Claim 5, Otake and Wang teach all aspects of claim 1.  Wang (see, e.g., Fig. 3), teaches that materials of the first transparent layer 15 and the transparent cover plate 17 are different (i.e., 15 is made of transparent glass and 17 is made of a transparent polymer).

Regarding Claim 11, Otake and Wang teach all aspects of claim 1.  Otake (see, e.g., Fig. 32), teaches that the substrate further comprises 2a protective layer 28 on the plurality of optical sensor units 21/22 (see, e.g., par. 0077).

Regarding Claim 12, Otake and Wang teach all aspects of claim 1.  Otake/Wang are silent with respect to the claim limitation that a thickness of the transparent 2cover plate 17 occupies 20% to 40% of a thickness of the optical sensor device.
However, this claim limitation is merely considered a change in the thickness of the transparent 2cover plate in Otake’s/Wang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the transparent 2cover plate of Otake’s/Wang’s device, as the courts have held that changes in thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Otake’s/Wang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otake (US 2021/0183917) in view of Wang (CN 110323238) and further in view of Fan (CN 110473887).

Regarding Claim 4, Otake and Wang teach all aspects of claim 1.  They are silent with respect to the claim imitation that a material of the first 2transparent layer is a curable transparent material (i.e., polymethyl methacrylate, PMMA; polyethylene terephthalate, PET, etc.).
Fan (see, e.g., Fig. 9), on the other hand, teaches that the material of the first transparent layer 209 and the material of the micro-lenses 210 could be the same material including a curable transparent material (i.e., polymethyl methacrylate, PMMA; polyethylene terephthalate, PET, etc.).  The first transparent dielectric layer is formed with high yield and good quality and light can be increased or decreased by controlling the thickness of the first transparent dielectric layer after passing through the microlenses.  This improves the accuracy of the received incident light angle array and the energy of the sensing pixels.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Otake’s/Wang’s optical sensor device, a curable transparent material for the first 2transparent layer,2 as taught by Fan, to improve the accuracy of the received incident light angle array and the energy of the sensing pixels.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otake (US 2021/0183917) in view of Wang (CN 110323238) and further in view of Lee (US 2007/0164193).

Regarding Claim 6, Otake and Wang teach all aspects of claim 1.  They are silent with respect to the claim limitation that a refractivity of the first transparent layer is larger than a refractivity of the transparent cover plate2.
Lee (see, e.g., Fig. 7), on the other hand, teaches structures where a refractivity n2 of the first transparent layer is larger than a refractivity n1 of the transparent cover plate to minimize a reflection angle of a light (see, e.g., par. 0039).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Otake’s/Wang’s device, the first transparent layer having a larger refractivity than a refractivity of the transparent cover plate, as taught by Lee, to minimize a reflection angle of a light.

22223456Allowable Subject Matter
Claims 2, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 11/04/2022 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814